Citation Nr: 0922754	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  06-21 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a low back 
condition.

2.  Entitlement to service connection for a bilateral 
shoulder condition.

3.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from September 1956 to 
November 1959.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2005 rating 
decision of the Cleveland, Ohio, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  During the course of 
the appeal, jurisdiction of the Veteran's claims file has 
been transferred to the Portland, oregano, RO.
 
The Veteran requested a Travel Board hearing.  The requested 
hearing was conducted in March 2009 by the undersigned 
Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his March 2004 initial claim for service connection for 
the disorders addressed in this appeal, the Veteran indicated 
that he was treated for injuries underlying each claimed 
disorder in service.  Unfortunately, when the Veteran's 
service treatment records were requested, it was found that 
the treatment records had been lost in the 1973 fire at the 
National Personnel Records Center (NPRC).  The Veteran 
completed documents intended to assist in reconstructing his 
service records, but no records were located based on the 
information he provided.  

However, at his March 2009 Travel Board hearing, the Veteran 
provided additional information.  Where service records are 
presumed to have been destroyed while in government custody, 
VA's duty to assist is heightened and includes an obligation 
to search for other forms of records that support the 
claimant's case.  Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).  Given 
that the Veteran has provided additional information that 
might assist VA to obtain service treatment records, 
additional development is required.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to provide 
an approximate time frame, at least the 
approximate year and the time of year or 
season (summer, winter) when he was 
treated at Fort Knox, Kentucky, and a time 
frame for his treatment at Fort Benning, 
Georgia.

2.  The NPRC should be asked to search for 
any separately-filed records for the 
Veteran for treatment at Fort Knox, 
Kentucky and Fort Benning, Georgia.  The 
NPRC should be asked to search for any 
separately-filed personnel, 
administrative, or military justice 
records for the Veteran.  In particular, 
NPRC should search for DA-20 records.

If NPRC finds no records, the service 
department should again be asked to search 
for records for the Veteran.

3.  Current VA clinical records should be 
obtained.  

If those records do not include a written 
opinion as to the onset of the Veteran's 
back and shoulder disorders, the Veteran 
should be afforded an opportunity to 
obtain written opinions from the treating 
VA providers, identified by the Veteran as 
Dr. F., Dr. M. (first name), and Dr. J..

4.  The Veteran should be asked to 
identify the address for his employers, 
Willamette Industries, or for the 
insurance program(s) provided by his 
employer(s), and the Veteran should be 
requested to authorize release of medical 
or insurance information from his employer 
and from the insurance company program to 
determine whether names and addresses of 
additional post-service providers, 
locations of available radiologic 
examination reports, or other types of 
clinical records may be available.  

In particular, the Veteran should be asked 
to provide addresses of providers or 
others, including lawyers, as necessary to 
obtain records related to a 1991 on-the-
job injury, a 1999 on-the job-injury, and 
files, including lawyers' files, which may 
contain clinical records, including the 
records related to his retirement in 2001, 
which a physician notes in 2001 includes a 
reference to pre-existing injury accepted 
by the employer.  

The Veteran should be asked to identify 
the facility at which he was treated in 
Wisconsin following a motor vehicle 
accident in 2002.

5.  The Veteran should be afforded the 
opportunity to identify the "vocational 
rehabilitation" program referenced in 
private medical records from Dr. A.N.B. 
dated in 2001 and 2002.

6.  The Veteran should be afforded the 
opportunity to provide a more specific 
address for Dr. Blake, who treated the 
Veteran in the 1980s, and a more specific 
address for Dr. Todd Lewis, Samaritan 
Eastland Clinic, in Corvallis, Oregon.  If 
address(es) are provided, obtain the 
identified records.

7.  The Veteran should be advised of the 
types of alternative evidence which might 
assist him to substantiate the claims, 
including, but not limited to, statements 
from employers, employment records 
reflecting time lost from work and the 
reason for loss of time, statements from 
former fellow employees, or others who may 
have observed relevant symptoms, reports 
of examinations for insurance purposes, 
and the like.

8.  Review records obtained during the 
course of the remand should be reviewed.  
If any record(s) obtained support(s) or is 
consistent with the Veteran's statements 
that he was treated in service or 
chronically thereafter for a shoulder 
injury, back injury, or migraine 
headaches, then provide any indicated VA 
examination. 

9.  After assuring that the development directed 
above is complete, each claim on appeal should 
be readjudicated.  If any benefit sought remains 
denied, the Veteran and his representative 
should be issued a supplemental statement of the 
case (SSOC) which addresses actions taken since 
the issuance of the last SSOC.  The Veteran 
should be given the opportunity to respond, and 
the claim should thereafter be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




